95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 1 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 2 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 3 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 4 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 5 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 6 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 7 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 8 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 9 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 10 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 11 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 12 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 13 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 14 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 15 of 16
95-48268-tjt   Doc 1634   Filed 10/18/19   Entered 10/18/19 08:22:39   Page 16 of 16
